EXHIBIT 10.16


STOCKHOLDERS AGREEMENT


This Stockholders Agreement (the “Agreement”) is made and entered into as of the
16th day of April, 2010 by and among Options Media Group Holdings, Inc., a
Nevada corporation (“Options”), Scott Frohman, (“Frohman”), and Anthony Sasso
(“Sasso”) (Frohman and Sasso may sometimes be referred to herein individually as
a “Stockholder” or collectively a the “Stockholders”).


WHEREAS, the parties hereto enter into this Agreement to set forth certain
agreements among them with respect to the shares of common and preferred stock
of Options (collectively, the “Stock”) owned by them.
 
 
NOW, THEREFORE, in consideration of the respective represen­tations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:


ARTICLE I


TRANSFER OF SHARES


1.0           First Right of Refusal; Tag Along Rights
 
 (a)          Options’s Right of First Refusal.  In the event any Stockholder
(an “Offering Stockholder”) receives a bona fide offer (the “Bona Fide Offer”)
from a prospective purchaser to purchase Stock equal to, or in the case of
preferred stock convertible into, at least 1,000,000 shares of Stock in a single
or series of related transactions, and the Offering Stockholder desires to
accept such offer, then the Offering Stockholder shall first give written notice
of his or her intention to sell to Options and the other Stockholders (the
“Other Stockholders”), indicating the name and address of the prospective
purchasing third party, the terms and conditions of the sale, any information
with respect to said third party’s experience and financial condition available
to the Offering Stockholder, together with a copy of the contract of sale
(subject to the rights of refusal) and evidence of payment of a deposit
thereunder, if applicable.  Options shall have the first right to purchase all
or any part of the shares of Stock subject to the Bona Fide Offer at the price
and upon the terms set forth in the Bona Fide Offer by giving notice of exercise
of such right to purchase (specifying the number of shares of Stock to be
purchased) to the Offering Stockholder and the other parties hereto within ten
(10) days after receipt of such notice.  The decision of whether or not Options
exercises said right to purchase the shares of Stock of the Offering Stockholder
shall be made in the form of a resolution adopted by the Board of Directors of
Options, except that if the Offering Stockholder is a member of the Board of
Directors of Options, he shall recuse himself from such vote or action.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Stockholders’ Rights of First Refusal.   If Options shall fail to
exercise its right to purchase any or all of the shares of Stock subject to the
Bona Fide Offer, then each of the Other Stockholders shall have the right to
purchase at the price and upon the terms set forth in the Bona Fide Offer such
portion of the shares of Stock that are not accepted for purchase by Options as
the number of shares of Stock owned by each bears to the total number of shares
of Stock owned by all of the Stockholders (not including the shares of Stock
owned by the Offering Stockholder) by giving notice of exercise of such right to
purchase such shares of Stock (specifying the number of shares of Stock to be
purchased) to the Offering Stockholder within five (5) days following the close
of the period hereinabove provided for Options’s exercise of its right to
purchase such shares of Stock or notice that the above-mentioned option will not
be exercised, whichever occurs first.  However, if any Stockholder does not
elect to purchase his full proportionate share of such shares of Stock within
the period allowed as hereinabove provided, then the Stockholders who elected to
purchase shall have the right to purchase (proportionately among themselves
unless they shall agree otherwise) all or any part of such shares of Stock as
such non-purchasing Stockholder shall have failed to elect to purchase by giving
notice of exercise of such right to purchase such shares of Stock (specifying
the number of shares to be purchased) to the Offering Stockholder and the other
parties hereto within five (5) days following the close of the aforesaid five
(5) day period or notice that the above-mentioned option will not be exercised,
whichever occurs first.
 
 (c)           Closing of Transaction.  The closing of the purchase and sale of
the shares of the Stock pursuant to Sections 1.0 (a) and (b) above shall take
place (i) within twenty (20) days following the date of notice of exercise of
the right to purchase; or (ii) the date set forth in the Bona Fide Offer,
whichever is later, at the offices of the attorney for the Offering Stockholder
or such other time and place as may be mutually agreed upon.
 
(d)           Tag-Along Rights for Undersubscribed Stock. In the event that
Options and the Other Stockholders do not purchase all of the Stock of the
Offering Stockholder pursuant to Sections 1.0 (a) and (b) above, then the
Offering Stockholder shall give at least 10 days’ prior notice to the Other
Shareholders (the “Tag-Along Sale Notice”) specifying the number and the class
of shares that were not purchased by Options and the Other Stockholders pursuant
to Sections 1.0 (a) and (b) above (the “Undersubscribed Shares”) and notifying
them of their right to participate in the sale. The Other Stockholders may elect
to participate in the sale by delivering written notice to the Offering
Stockholder within 10 days after receipt of the Tag-Along Sale Notice.
Notwithstanding anything contained herein to the contrary, in no event shall the
holder of unvested shares of Options be entitled to participate in the tag-along
rights set forth in this Section 1.0(d).


(i)           If any Other Stockholders elect to participate (each a
“Participating Stockholder”) in such sale (a “Proposed Sale”), the Offering
Stockholder and each Participating Stockholder shall be entitled to sell, at the
same price and on the same terms, an equal  number of shares of Stock (based
upon the conversion shares, if preferred stock), provided that if a
Participating Stockholder does not have or elect to sell as many shares as are
being proposed to be sold by the Offering Stockholder after accounting for the
sale(s) by the Participating Stockholders, the number of shares to be sold by
the Offering Stockholder and the other Participating Stockholder shall be
increased, in equal amounts (or as they may otherwise agree in writing) by the
shortfall.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           The Offering Stockholder shall use his reasonable best efforts to
obtain the agreement of the prospective transferee(s) to the participation of
the Participating Stockholders in any such Proposed Sale, and the Offering
Stockholder shall not close the Proposed Sale unless (A) the prospective
transferee(s) agrees to allow the participation of the Participating
Stockholders or (B) the Offering Stockholder agrees to purchase the number of
shares of Options Stock from any Participating Stockholders which the
Participating Stockholders would have been entitled to sell pursuant to this
Section 1.0(d). Any such purchase under clause (B) above shall be for cash and
shall occur at the same time as the Offering Stockholder closes the Proposed
Sale.
 
1.1           Public Sale. Notwithstanding the above limitations, any
Stockholder may publicly sell any shares of Options common stock on the
Over-the-Counter Bulletin Board or other established trading market or exchange
where Options common stock may trade in the future.


1.2.           Permitted Transfers. Any party may at any time transfer all or a
portion of his shares of Stock any other party to this Agreement. Any individual
owner of shares of Options  may transfer all or a portion of their shares of
Options by will or under the laws of descent and distribution and to a trust,
partnership, limited liability company, corporation, custodianship or other
fiduciary account for the benefit of the holder and/ or his spouse or immediate
family member so long as the transferee during his lifetime has full control of
such entity or account and the holder agrees to be bound by the terms of this
Agreement as if he were a party hereto.  Any transfer of shares of Stock that is
not made in accordance with this Agreement or is not otherwise made with the
prior written consent of the Other Stockholders shall be null and void and of no
force or effect.
 
ARTICLE II


GENERAL PROVISIONS


2.0           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by Federal
Express or similar receipted delivery, or next business day delivery, or by
facsimile delivery (in which event a copy shall immediately be sent by Federal
Express or similar receipted delivery), as follows:
 

 (a)  If to Options: Options Media Group Holdings, inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Attn: Scott Frohman
Facsimile: (561) 892-2618
        With a copy to:  Harris Cramer LLP
1555 Palm Beach Lakes Blvd, Suite 310
West Palm Beach, FL 33401
Attn: Michael D Harris, Esq.
Facsimile: (561) 659-1789
       (b)   If to Frohman:     Scott Frohman
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Attn: Scott Frohman
Facsimile: (561) 892-2618
      (c)  If to Sasso:  Anthony Sasso
6574 N. State Road 7
Suite 278
Coconut Creek, FL 33073
        With a copy to: Paul Taylor
6400 N. Andrews Ave., Suite 340
Ft. Lauderdale, Florida 33309
Facsimile: 954-978-9001

 
 
3

--------------------------------------------------------------------------------

 
 
or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.


2.1           Modification.  This Agreement contains the entire agreement
between the parties hereto and there are no agreements, warranties or
repre­sentations which are not set forth herein and all prior negotia­tions,
agreements and understandings are superseded hereby.  This Agree­ment may not be
modified or amended except by an instru­ment in writing duly signed by or on
behalf of the parties hereto.


2.2           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the local laws of the State of Florida
applicable to agreements made and to be per­formed entirely within the State,
without regard to conflict of laws principles. each party hereto hereby
irrevocably consents and submit to the jurisdic­tion of any Florida or Federal
court located in Palm Beach County, Florida over any action or proceed­ing
arising out of any dispute between the parties hereto, and waive any right they
have to bring an action or proceeding with respect thereto in any other
jurisdiction.  Each party hereto further irrevoca­bly consent to the service of
process against them in any such action or proceed­ing by the delivery of a copy
of such process at the ad­dress set forth above.


2.3           Binding Effect; Assignment.  This Agreement shall be binding upon
the parties and inure to the benefit of the succes­sors and assigns of the
respective parties hereto; provided, however, that this Agreement and all rights
hereunder may not be assigned by any Party except with the prior written consent
of the other parties hereto or as otherwise provided in Section 1.1


2.4           Counterparts.  This Agreement may be executed simulta­neously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.


2.5           Section Headings.  The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


2.6           Waiver.  The waiver of one breach or default hereunder shall not
constitute the waiver of any other or subsequent breach or default.
 
 
4

--------------------------------------------------------------------------------

 


2.7           No Agency.  This Agreement shall not constitute either party the
legal representa­tive or agent of the other, nor shall either party have the
right or authority to assume, create, or incur any liability or any obligation
of any kind, express or implied, against or in the name of or on behalf of the
other party.


2.8           Termination.  This Agreement shall terminate on December 31, 2015.


2.9           Force Majeure.  Options shall be excused from any delay in
performance or for non-performance of any of the terms and conditions of this
Agreement caused by any circumstances beyond its control, including, but not
limited to, any Act of God, fire, flood, or government regulation, direction or
request, or accident, interruption of telecommunications facilities, labor
dispute, unavoidable breakdown, civil unrest or disruption to the extent that
any such circumstances affect the Options’ ability to perform its obligations
under this Agreement or the ability of the SEC to perform its responsibilities
under the Securities Act.


 
[Signature Pages to Follow]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and date first above written.
 

    OPTIONS MEDIA GROUP HOLDINGS, INC.                
By:
/s/ Scott Frohman          Scott Frohman, Chief Executive Officer  


   
By:
/s/ Scott Frohman          Scott Frohman  




   
By:
/s/ Anthony Sasso         Anthony Sasso  

 
 
6
 


 